IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41193
                         Summary Calendar



ROGERS LEE JACKSON,

                                         Plaintiff-Appellant,

versus

JOANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:95-CV-660
                       --------------------
                          March 14, 2002

                 ON REMAND FROM THE SUPREME COURT
                       OF THE UNITED STATES

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     In Jackson v. Massanari, 122 S. Ct. 25 (2001), the Supreme

Court granted Rogers Lee Jackson’s petition for writ of

certiorari, vacated the judgment, and remanded the case to this

court for further consideration in light of the position asserted

by the Solicitor General in his brief for the acting Commissioner

of Social Security (“Commissioner”).   The issue before the Court

was whether Jackson’s failure to identify his hearing loss

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-41193
                                  -2-

impairment in proceedings before the administrative law judge

(ALJ) precluded him from alleging that impairment on judicial

review of the ALJ’s adverse decision.

     The Solicitor General conceded, however, that Jackson did

raise a hearing loss claim before the ALJ; therefore, he argued

that the case should be remanded to the Commissioner to more

fully develop the record on this issue.     “When a claimant is

unrepresented by counsel, the ALJ has a duty scrupulously and

conscientiously [to] probe into, inquire of, and explore for all

the relevant facts.”   Bowling v. Shalala, 36 F.3d 431, 437 (5th

Cir. 1994) (internal quotation and citation omitted).     We

therefore adopt the position of the Solicitor General and hold

that Jackson did raise his hearing loss claim before the ALJ and

that the ALJ should have more fully developed the record on this

issue.

     We therefore VACATE the judgment of the district court and

REMAND the case to the district court, with instructions to

vacate the Commissioner’s decision and to remand the case to the

Commissioner for further proceedings on only the issue whether

Jackson is entitled to Supplemental Security Income benefits due

to an alleged hearing loss.    The Supreme Court’s remand left

untouched our holdings on the other issues Jackson raised on

appeal.

     VACATED AND REMANDED.